Exhibit 15.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement of Elbit Vision Systems Ltd. (the “Company”) on Form S-8 (File No.333-144991) of our report dated April 29 2013, relating to the consolidated financial statements of the Company included in this Amendment No. 1 to the Annual Report on Form 20-F for the year ended December 31, 2012. Brightman Almagor Zohar & Co. Certified Public Accountants A Member of Deloitte Touche Tohmatsu Tel-Aviv, Israel August 8, 2013
